Citation Nr: 1143692	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-08 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 2010, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the Board found that the issue of entitlement to a total disability rating based on individual unemployability had been raised.  That issue was remanded to the RO/AMC for compliance with due process requirements.  Unfortunately, the claims file reflects that further RO action is warranted, even though such will, regrettably, further delay an appellate decision.  

The issue of entitlement to service connection for heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a total disability rating based on individual unemployability.  Unfortunately, a remand is again required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In this case, the Veteran has been granted entitlement to service connection for several conditions related to his diabetes mellitus.  The Veteran's service-connected diabetes has been assigned a 40 percent rating and the Veteran's combined disability evaluation is 80 percent.  

The evidence of record, including VA treatment records, VA examination reports, private treatment records and written statements from the Veteran and other individuals, indicates that he has significant limitations associated with his service-connected disabilities.  Specifically, the Board notes that during an April 2009 VA examination the Veteran reported that he had been laid off from his job as an internal control supervisor.  He indicated that this was a sedentary job and that he would have no trouble going back to it if he were called back.  However, the Board notes that subsequent VA treatment records, specifically those from January 2011, indicate that the Veteran has "service-related conditions" that would prevent him from working.  While this is evidence of unemployability it is not a sufficient basis on which to grant entitlement to a TDIU.  The medical professional who signed that document did not provide any rationale for his determination and did not discuss why the Veteran would be unable to secure employment. 

To date, the Veteran has not been afforded a VA medical examination regarding whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  As such, the Board must remand this claim for such an opinion to be obtained.  

In addition, the Board notes that the Veteran recently informed VA that he qualified for Social Security disability benefits.  The claims file does not reflect that efforts have been made to obtain these records.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

 Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to these requests must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  In addition, the RO/AMC should contact the Ann Arbor and Detroit VA Medical Centers and request all medical records pertaining to the Veteran from June 2011 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

3.  After obtaining the above evidence, to the extent available, the RO/AMC should schedule the Veteran for an appropriate VA examination(s) to determine the effect of the Veteran's service-connected disabilities on his employability.  The claims file must be made available to and be thoroughly reviewed by the examiner prior to the examination and the examiner should indicate having done so.

Based on examination findings and other evidence contained in the claims file, the examiner(s) must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.

In doing so, the examiner(s) must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner must not consider the Veteran's age or any limitations from nonservice-connected disabilities.  The examination report(s) must include a complete rationale for all opinions and conclusions expressed.

4.  Then, the case should again be adjudicated by the RO/AMC. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

